Title: To Thomas Jefferson from John Adams, 31 January 1796
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Philadelphia January 31. 1796

I have received from our old Acquaintance D’Ivernois the inclosed Volume for you in the Course of the last Week.
I consider all Reasoning upon French affairs of little moment. The Fates must determine hereafter as they have done heretofore. Reasoning has been all lost—Passion, Prejudice, Interest, Necessity has governed and will govern; and a Century must roll away before any permanent and quiet System will be established. An Amelioration of human affairs I hope and believe will be the Result, but You and I must look down from the Battlements of Heaven if We ever have the Pleasure of Seeing it.
The Treaty is not arrived and Congress seems averse to engage in Business with spirit till that is considered.
I envy you the society of your Family but another Year and one Month may make me the Object of Envy. Mean time I am, with Esteem & Affection your

John Adams

